DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 
Response to Amendment
	Applicant filed amendments in an RCE on 5/18/2021 followed by a supplemental amendment on 5/25/2021. Relative to the claim set filed 12/18/2020, Applicant has amended claim 8, added claims 15 and 16, and canceled claim 12. Claims 1-11 and 13-16 are pending. Claims 1-7 are withdrawn from consideration.
	The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration, the amendments have been found to necessitate new rejections under 112(b). See 112 rejections below for details.
	The amendments to the claims have necessitated new rejections under 103 over previously relied upon Martel (US 2003/0233937) in view of Ferber (US 4,157,427). See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/18/2021, with respect to the 112(b) rejections set forth in the previous Office Action have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  


Applicant’s arguments, see Remarks, filed 5/18/2021, with respect to the 103 rejections set forth in the previous Office Action have been fully considered and are persuasive.  
Specifically, Applicant has argued that the combination of Martel and Sulzbach fails to teach or suggest steps of “supplying the homogenized liquid polymer blend to a container having a stirring unit; storing temporarily the homogenized liquid polymer blend in the container, [and] stirring the homogenized liquid polymer blend while in the container,” as required by the amended claims. Therefore, the rejections have been withdrawn.  
However, upon further search and consideration, the amendments to the claims have been found to necessitate new rejections under 103 over previously relied upon Martel (US 2003/0233937) in view of Ferber (US 4,157,427). See 103 rejections below for details.

The following include new claim interpretations necessitated by amendment. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “the processing station” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “stirring unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “stirring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-11 and 13-16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification has revealed no corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. However, a person having ordinary skill in the art would recognize the corresponding structure as being a generic stirrer, especially in view of the stirrer 14 disclosed in Applicant’s specification. 
Accordingly, the claimed “stirring unit” has been interpreted as stirrer, as well as equivalents thereof.

Claim limitation “processing station” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “station” coupled with functional language “processing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 8-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The container 32 is connected to processing stations for the polyol compound via a flow pipe 40, said processing stations each being allocated to a foaming tool for producing a plastic frame of a sliding roof lid, and an isocyanate being added to the polyol compound in the processing stations in order to form a polyurethane system,” (Page 5 Lines 28-31).
Accordingly, the claimed “processing station” has been interpreted as a foaming tool, as well as equivalents thereof.

The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “wherein the maintaining of the fill level is achieved by sensing the fill level at the two predetermined levels and signaling to stop the supplying,” (emphasis added).
Because the fill level is maintained between two levels, i.e. above a minimum level and below a maximum level, maintaining the fill would necessarily comprise more than signaling to stop the supplying. Specifically, maintain the fill level would necessarily comprise starting the supplying and stopping the supplying.  
Applicant should amend claim 16 to clarify as appropriate. 

	The following are new rejections necessitated by amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel (US 2003/0233937) in combination with Ferber (US 4,157,427).
With regard to claim 8: Martel teaches a method of preparing a liquid polymer (polyol) blend (abstract), the method comprising steps of: 
	Degassing (deaerating) the liquid polymer (polyol) blend, i.e. using vacuum centrifuge 300 (Figure 1, abstract, paragraphs [0025]-[0030]).
	Martel does not explicitly teach steps of aerating the degassed liquid polymer blend with an additive gas, homogenizing the liquid polymer blend provided with the additive gas, supplying the homogenized liquid polymer blend to a container having a stirring unit, storing temporarily the homogenized liquid polymer blend in the container, stirring the homogenized liquid polymer blend while in the container, and providing the homogenized liquid polymer blend to a processing station via a pipe connected to the container.
However, Martel explicitly suggests that the degassed (deaerated/bubble free) liquid polymer blend can be fed via conduit 495 to a downstream process, such as a foam making process, i.e. by integrating the device of Martel into a slabstock polyurethane-foam manufacturing plant (Figure 1, paragraph [0029]).
Ferber teaches a process for forming a foamed polyurethane article (abstract, Column 1, Column 4 Lines 1-15), the process comprising:
Receiving a supply of liquid polymer blend (polyol) 1 in a container (holding tank) 2 via conduit 3 (Figure 1,Column 2 lines 55-65).
Withdrawing a portion of the liquid polymer blend 1 from the holding tank 2 and aerating said portion of the liquid polymer blend with an additive gas (nitrogen) using an aerator (diffuser stone/ coupling) 10/11 (Figure 1, Column 2 Line 60-Column 3 Line 43).
Homogenizing the portion of the liquid polymer blend provided with the additive gas using mixer 17 (Figure 1, Column 3 Lines 40-55).
Supplying the homogenized liquid polymer blend back to the container (holding tank) 2 via line 8, the container 2 having a stirring unit (blade mixer/agitator) 4 (Figure 1, Column 2 Lines 55-68, Column 3 Line 54-Column 4 Line 2).
Storing temporarily the homogenized liquid polymer blend in the container 2 (Figure 1, Column 3 Line 54-Column 4 Line 2).

And providing the homogenized liquid polymer blend to a processing station (mixing head; not shown) via a pipe (conduit) 8, said connected to the container 2 via (Figure 1, Column 3 Line 54-Column 4 Line 15). Note: The mixing head (not shown) is used to produce a foaming mixture which forms a polyurethane article Column 4 Lines 2-15). Therefore, said mixing head qualifies as a foaming tool, thus meeting the limitations of the processing station as interpreted under 112(f) (see 112(f) interpretations above).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the methods of Martel and Ferber, i.e. by feeding the degassed liquid polymer (polyol) blend of Martel to the foamed polyurethane article forming method of Ferber; such that: the degassed liquid polymer (polyol) blend of Martel is supplied to the container 2 of Ferber; the degassed liquid polymer blend is subsequently aerated with an additive gas using aerator 10/11; the aerated liquid polymer blend provided with the additive gas is homogenized using mixture 17; the homogenized liquid polymer blend is supplied to back to the container 2, the container having a stirring unit 4; the homogenized liquid polymer blend is temporarily stored in the container; the homogenized liquid polymer blend is stirred using stirring unit 4 while in the container; and such that the homogenized liquid polymer blend is provided to a processing station (mixing head) via a pipe 8 connected to the container, in order to utilize the liquid polymer blend of Martel as feedstock the manufacture of foamed polyurethane articles, as is suggested by Martel.
With regard to claim 10: In combined Martel and Ferber, the degassing takes place in a vacuum ventilator, i.e. a vacuum centrifuge 300 which vents (exhausts) to the atmosphere 356 (Martel: Figure 1, paragraph [0026]).
With regard to claim 13: In combined Martel and Ferber, the liquid polymer blend comprises a polyol suitable for use in the production of a polyurethane system (foamed polyurethane) (Martel: Figure 1, abstract, paragraphs [0025]-[0030]; Ferber: Column 2 Lines 55-68, Column 3 Line 54-Column 4 Line 20).
With regard to claim 14: Combined Martel and Ferber do not explicitly teach that the additive gas comprises carbon dioxide and/or air.
However, Ferber suggests that air and carbon dioxide can be used as the additive gas (Column 2 lines 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Martel and Ferber by supplying carbon dioxide and/or air as the additive gas in accordance with Ferber’s suggestion that said gases can be used as the additive gas.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel in combination with Ferber, as applied to claim 8 above, and in further view of Day (US 3,807,703).
With regard to claim 9: Combined Martel and Ferber do not explicitly teach that the homogenizing step takes place in a colloid mill.
However, in combined Martel and Ferber, the homogenizing step is taught to take place in a static mixer 17 (Ferber: Figure 1, Column 3 Lines 40-55). 
Day teaches an apparatus for mixing and emulsifying a multicomponent liquid mixture (abstract), wherein the apparatus may function as a colloid mill (Figure 1, Column 4 Lines 1-30). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify combined Martel and Ferber in view of Day by replacing the static mixer with another prior art mixing device, i.e. a colloid mill, in order to provide a predictably functional means for homogenizing, i.e. mixing, the additive gas in combined Martel and Sulzbach.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel in combination with Ferber, as applied to claim 8 above, and in further view of Sulzbach et al. (US 5,521,224), hereafter referred to as Sulzbach.
With regard to claim 11: The combination of Martel and Ferber does not explicitly teach steps of: measuring a mass flow of the liquid polymer blend after the degassing step, determining an amount of 
However, Ferber does teach entraining a desired amount of additive gas (nitrogen) in the liquid polymer blend (polyol) corresponding to a predetermined reduced specific gravity of the liquid polymer blend (Column 3 Line 65-Column 4 Line 2). In view of this teaching, it is clear that Ferber desires to add a specific amount of additive gas to the liquid polymer blend relative to the amount of liquid polymer blend present. 
Sulzbach teaches a method and apparatus for producing polyurethane slabstock foam (abstract, Column 1 Lines 5-10), the method comprising: aerating a liquid polymer (polyol) with an additive gas using gas introduction control valve 6 (Figure 2, Column 3 Lines 1-24). Sulzbach teaches or at least suggests steps of: controlling the introduction of additive gas to the liquid polymer blend as a function of the volume of the liquid polymer blend, i.e. by controlling the gas introduced to within a range of between 0.05 and 2 volume % (under normal conditions), based on the quantity of polyol introduced (Column 2 Line 31-50, Column 3 Lines 1-27). Sulzbach further teaches a metering pump 3 for introducing liquid polymer blend (polyol) (Column 2 Line 31-50, Column 3 Lines 1-27). It is understood that metering pumps feed a precise volume of liquid in a specified period, thus providing an accurate volumetric flow rate. Therefore, although it is not explicitly taught, Sulzbach includes steps of: measuring a volume flow of the liquid polymer blend after the degassing step, i.e. using metering pump 3, determining an amount of the additive gas as a function of the measured volume flow of the liquid polymer blend, the amount of gas being in a range of between 0.05 and 2 volume %, and adding the amount of determined additive gas via control valve 6 (Column 2 Line 31-50, Column 3 Lines 1-27). In the alternative, i.e. if Sulzbach does not implicitly include such steps, said steps are strongly suggested by the explicit teachings by Sulzbach that introduction of gas is controlled on the basis of the volume of polyol present.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify combined Martel and Ferber in view of Sulzbach by adding step(s) of measuring a volume flow of the liquid polymer blend after the degassing step, i.e. using a metering pump, determining an amount of the additive gas as a function of the measured volume flow of the liquid polymer blend, the amount of gas being in a range of between 0.05 and 2 volume %, and adding the amount of determined additive gas via 
Modified Martel and Ferber do not explicitly teach measuring a mass flow rate of the liquid polymer blend and determining the amount of gas introduced as a function of the measured mass flow rate. However, a person having ordinary skill in the art would recognize that mass easily and predictably correlates with volume, i.e. by density. As discussed above, Sulzbach teaches determining the amount of gas to be introduced on the basis of volume. Ferber teaches determining the amount of gas to be added on the basis of density, i.e. specific gravity (Column 3 Line 65-Column 4 Line 2).
Based on the well-understood principle that mass correlates predictably with volume, i.e. by density, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify combined Martel and Ferber by determining the amount of gas added as a function of mass rather than as a function of volume or density, i.e. by carrying out steps of measuring a mass flow of the liquid polymer blend after the degassing step, determining an amount of the additive gas as a function of the measured mass flow of the liquid polymer blend, and adding the amount of determined additive gas via the control valve, in order to predictably control the amount of gas introduced on the basis of the amount of Polyol present.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martel in combination with Ferber, as applied to claim 8 above, and in further view of Proska et al. (US 4,764,536), hereafter referred to as Proska.
With regard to claims 15 and 16: The combination of Martel and Ferber is silent to a step of maintaining a fill level in the container between two predetermined levels.
However, a person having ordinary skill in the art would recognize that it would be undesirable for the liquid level in the container 2 of Ferber to become too high or too low. In particular, a person having ordinary skill in the art would recognize that it would be undesirable to allow the liquid level in the container 2 to fall below the level at which the line for withdrawing fluid via pump 21 is located (see Figure 1 and Column 5 Lines 10-35 for details regarding said pump 21). At the very least, allowing the liquid to 
Methods and means for controlling liquid level within a vessel between two predetermined levels are known in the art. For example, Proska teaches a process for forming a polyurethane foam (abstract, Column 1 Lines 5-25), wherein the process comprises maintaining a fill level in a container 117 between two predetermined levels by sensing the fill level at the two predetermined levels using proximity switches 139 and 140 (Figure 3, Column 5 Lines 25-68, Column 7 Line 20-Column 8 Line 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Martel and Ferber in view of Proska by maintaining a fill level in the container between two predetermined levels by sensing the fill level at the two predetermined levels and signaling to start or stop the supplying, in order to maintain the fill level in the container 2 above the level at which the line for withdrawing fluid via pump 21 is located and below the level of the conduit 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772